Citation Nr: 1605769	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 2011 for the award of service connection for a low back disability, diagnosed as lumbar strain with degenerative disc disease of the lumbar spine, to include on the basis of clear and unmistakable error (CUE) in July 1996 and September 1996 rating decisions.

2.  Entitlement to an effective date earlier than January 13, 2014 for the award of service connection for residuals of a traumatic brain injury, claimed as dizziness and loss of balance, to include on the basis of clear and unmistakable error (CUE) in a July 2009 rating decision.



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1982 to February 1983, and from March 1985 to May 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012, May 2012, August 2014, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and St. Paul, Minnesota.  Jurisdiction over the Veteran's claims file rests with the RO in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A July 1996 rating decision denied service connection for a low back disability.  However, as a VA examination dated in May 1996 was received after the RO issued that rating decision, the July 1996 rating decision did not become final.  

2.  A September 1996 rating decision denied service connection for a low back disability based on the finding that the medical evidence did not establish a low back condition as secondary to a service-connected right ankle disability.  The Veteran was notified of the September 1996 rating decision and did not perfect an appeal thereof or submit new and material evidence within the one-year appeal period of that decision; thus, the September 1996 rating decision is final.

3.  The evidence of record at the time of the September 1996 rating decision, to include all evidence that VA was deemed constructively in receipt of, does not show medical evidence of a diagnosis of a low back disability.

4.  The unappealed September 1996 rating decision did not involve error that would undebatably lead to a different result if such error were corrected and was supported by the evidence then of record.

5.  On September 15, 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disability.

6.  On March 14, 2012, she submitted another claim seeking service connection for a low back disability.

7.  A May 2012 rating decision granted service connection for lumbar spine strain with degenerative disc disease, and assigned a 20 percent evaluation, effective March 14, 2012.  The Veteran filed a timely notice of disagreement, contesting the effective date assigned.

8.  A November 2012 rating decision awarded an earlier effective date of September 15, 2011 for the grant of service connection for a lumbar spine disability, finding that a claim for entitlement to service connection for a low back disability was received on that date.

9.  On March 31, 2009, the Veteran filed a claim for entitlement to service connection for residuals of a TBI.

10.  In July 2009, the RO issued a rating decision denying an increased rating for tinnitus.  

11.  The RO did not misapply the law in its July 2009 rating decision which denied an increased rating for tinnitus and did not adjudicate the issue of entitlement to service connection for a TBI.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision which denied entitlement to service connection for a low back disability did not become final because new and material evidence was received within one year of the rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The September 1996 rating decision is final with respect to the issue of entitlement to service connection for a low back disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The September 1996 rating decision which denied entitlement to service connection for a low back disability did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

4.  The criteria for an effective date prior to September 15, 2011 for the grant of service connection for a lumbar strain with degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2015).

5.  The July 2009 rating decision which denied an increased rating for tinnitus and did not adjudicate the claim for entitlement to service connection for a TBI did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

6.  The criteria for an effective date of October 23, 2008, but no earlier, for the grant of service connection for TBI, claimed as dizziness and loss of balance, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VA's duty to notify and assist is not applicable to the "downstream" issue of entitlement to an effective date prior to September 15, 2011 for the grant of service connection for a low back disability, which stems from a notice of disagreement with the effective date assigned in a rating decision which awarded service connection for the disability at issue.  38 C.F.R. § 3.159(b)(3) (2015).  In cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So, in this circumstance, VA does not have to provide additional VCAA notice concerning the "downstream" effective date element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved, and this occurred in this particular instance.

Regarding the duty to assist as it pertains to the earlier effective date appeal, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The VCAA is also not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015).  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2015).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. at 43.  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Any claim of CUE must be pled with specificity.  See Fugo, 6 Vet. App. at 44 ("broad-brush" allegations are insufficient).  An allegation of CUE must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin, 13 Vet. App. at 5.

I.  Lumbar Spine Strain with Degenerative Disc Disease

The Veteran alleges that she is entitled to an effective date earlier than September 15, 2011 for the grant of service connection for lumbar spine strain with degenerative disc disease.  She also alleges that there was clear and unmistakable error in the July 1996 and September 1996 rating decisions which denied her claim for entitlement to service connection for a low back disability.

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that September 15, 2011 is the correct date for the grant of service connection for lumbar spine strain with degenerative disc disease.  

	a.  CUE in September 1996 Rating Decision

Initially, the Board observes that the Veteran contends that there is CUE in both the July 1996 rating decision and the September 1996 rating decision, which both denied entitlement to service connection for a low back disability on the merits.  Although the July 1996 rating decision denied entitlement to service connection for a low back disability, review of the record reflects that new and material evidence in the form of a May 1996 VA examination was received by the RO within one year of that rating decision.  As new and material evidence in support of the claim was received within the appeal period, the July 1996 rating decision did not become final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).  As stated in the pertinent regulations, only previous determinations which are final and binding may be revised on the basis of clear and unmistakable error.  38 C.F.R. § 3.105(a).  Accordingly, the Veteran's claim of clear and unmistakable error in the July 1996 rating decision is not proper.

The Veteran also alleges that there is CUE in the September 1996 rating decision, which also denied her claim for entitlement to service connection for a low back disability on the merits.  She argues that there is CUE in the September 1996 rating decision because the September 1996 rating decision did not mention the May 1996 VA examination, and because the September 1996 rating decision improperly found that there was no medical evidence to establish a low back disability as secondary to a service-connected right ankle disorder when the May 1996 VA examination reflects a diagnosis of "mild back pain, secondary to change in walking pattern."  Thus, she believes that the September 1996 rating decision contained CUE, and service connection should have been awarded at that time, effective March 27, 1996.  In the alternative, the Veteran contends that the May 1996 VA examination was inadequate and should not have been accepted, as it did not provide a clear diagnosis and opinion, as was requested.

After a thorough review of the evidence of record, the Board concludes that the evidence of record at the time of the September 1996 rating decision did not show a diagnosis of a low back disability.  The pertinent evidence of record at the time of the September 1996 rating decision consisted of the Veteran's service treatment records, the Veteran's claim form, VA treatment records from 1985 to 1991, and a May 1996 VA examination report.  The Veteran's service treatment records and the VA treatment records are silent as to any diagnosis of or treatment for a low back disability.  The March 1996 claim form notes the Veteran's request for consideration of entitlement to an increased rating for a right ankle disability with resulting low back pain.

In May 1996, the Veteran underwent a VA examination.  The Veteran reported that her service-connected right ankle disorder caused her to change her walking pattern and limp, which resulted in pain in her lower back.  A physical examination of the Veteran's back was conducted, which revealed good contour and mild tenderness at the lumbosacral junction.  There was no spasm.  The Veteran demonstrated full forward flexion, and was able to touch her toes.  She had extension to 20 degrees.  Lateral bending to the left was 20 degrees and to the right was 15 degrees.  Lateral twisting to the left was 30 degrees and to the right was 45 degrees.  Strength, sensation, and reflexes were symmetrically intact.  The diagnosis was mild back pain, secondary to change in the walking pattern.

Although the May 1996 VA examination reflects a finding of mild back pain and physical examination showed some mild reduced range of motion, the finding of "pain" is a symptom, and not a disability for which service connection may be granted.  As a matter of law, clear and unmistakable error must be undebatable and cannot exist where the determination involves the weighing and evaluation of evidence.  The RO's interpretation of the meaning and significance of the May 1996 VA examiner's diagnosis of back pain was a reasonable application of the evidence under the circumstances.  In essence, there were no findings of a then-current chronic back disability.  It may not be said that the evidence of record in 1996 was such to compel the rating agency to find that service connection for a low back disorder should have been granted.

The Board acknowledges the Veteran's contention that the May 1996 VA examination report was not considered by the RO in the September 1996 rating decision because it was not specifically discussed.  In this regard, the Veteran contends that the correct facts, as they were known at that time, were not before VA.  Nevertheless, the September 1996 rating decision notes the May 1996 VA examination report in the list of evidence considered in rendering the decision.  Thus, the evidence does not show that the correct facts, as they were known at that time, were not before VA at the time of the September 1996 rating decision.

The Board also acknowledges the Veteran's argument that the May 1996 VA examination was inadequate, and because the September 1996 rating decision relied upon an inadequate examination, it constitutes CUE in the September 1996 rating decision.  However, VA's failure to comply with its duty to assist in providing an adequate examination cannot constitute CUE.  38 C.F.R. § 20.1403(d) (2015); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE).  Moreover, the U.S. Court of Appeals for Veterans Claims has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).

Although a later VA examination, conducted in May 2012, reflects a diagnosis of lumbar strain with degenerative disc disease of the thoracolumbar spine which was found to be causally related to the Veteran's right ankle disability, this evidence was produced and received by VA after the September 1996 rating decision, and therefore cannot form the basis for a finding of CUE in the September 1996 rating decision.

As noted above, in order to establish CUE in a prior final rating decision, the evidence must show: (1) that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions existing at that time were incorrectly applied; (2) that the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome; and (3) that CUE was based on the record and law as it existed at the time of the prior adjudication in question.  See Damrel, 6 Vet. App. at 245 (citing Russell, 3 Vet. App. at 313-14).  In this case, the evidence does not show that the correct facts as they were known at the time of the September 1996 rating decision were not considered by the RO; the evidence reflects that the RO considered the May 1996 VA examination and concluded that the evidence did not demonstrate a low back disability for which service connection could be granted.  As such, the Veteran's disagreement with the September 1996 conclusion is merely a disagreement with how the evidence was weighed, which is not a basis for CUE.  Moreover, the Veteran has not indicated any error in application of statutory or regulatory provisions existing at the time of the September 1996 rating decision.  Accordingly, the Board concludes that there is no CUE in the September 1996 rating decision which denied the Veteran's claim for entitlement to service connection for a low back disorder.

Having found that there is no CUE in the September 1996 rating decision, the Board will now consider whether the Veteran is entitled to an earlier effective date based on the date of her claim.

	b.  Earlier Effective Date

The Veteran is also seeking entitlement to an effective date prior to September 15, 2011 for the grant of service connection for lumbar strain with degenerative disc disease.  

The Veteran filed her initial claim seeking service connection for a low back disability on March 27, 1996.  The Veteran's claim was denied in a September 1996 rating decision because the evidence of record did not show a low back condition as secondary to a service-connected right ankle disorder.  The Veteran did not appeal that rating decision, and it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  On September 15, 2011, the Veteran filed a claim, raising the issue of entitlement to service connection for a back disability.  On March 14, 2012, the Veteran again requested service connection for a low back disability.  A May 2012 rating decision granted service connection for a lumbar strain with degenerative disc disease, effective March 14, 2012, the date of claim.  In September 2012, the Veteran filed a notice of disagreement contesting the effective date assigned by the May 2012 rating decision.  In a November 2012 rating decision, the RO awarded an earlier effective date of September 15, 2011, finding that an informal claim for service connection for a low back disability was received by VA on September 15, 2011.  A statement of the case was issued in April 2013, and the Veteran perfected her appeal in April 2013.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to September 15, 2011 is not warranted for the grant of service connection for the Veteran's lumbar strain with degenerative disc disease.  38 C.F.R. § 3.400(r).  The Veteran's September 15, 2011 claim is the first claim to reopen the issue of entitlement to service connection for a low back disorder filed after the September 1996 last final denial.  Review of the record shows no other correspondence from the Veteran or her representative during the time frame of September 1996 to September 15, 2011 pertaining to her low back.

As previously mentioned, the Veteran's claim for entitlement to service connection for a low back disorder was denied by the RO in September 1996 because the evidence did not show a diagnosed low back disorder related to her service-connected right ankle disorder.  In that regard, the RO reopened and granted the Veteran's claim for entitlement to service connection for a low back disorder in May 2012 based upon a May 2012 VA examination report which diagnosed lumbar strain and degenerative disc disease of the lumbar spine, and related these diagnosed disabilities to the Veteran's service-connected right ankle disability.  The May 2012 VA examination report is the first evidence of record reflecting a medical diagnosis of a lumbar spine disability.  The May 2012 VA examination was conducted on May 10, 2012.  Thus, the Board finds that May 10, 2012 is the date that entitlement to service connection for lumbar strain with degenerative disc disease of the lumbar spine arose.

Under the general rule of effective dates for reopened claims, an effective date prior to September 15, 2011 for service connection for a lumbar spine disorder is not warranted.  38 C.F.R. § 3.400(r).  Here, the date of receipt of the claim to reopen is September 15, 2011 and the date that entitlement arose is May 10, 2012, the date that the VA examiner provided a diagnosis of lumbar strain with degenerative disc disease.  Thus, the proper effective date is the later of the two dates, May 10, 2012.  For the foregoing reasons, the Board concludes that an effective date prior to September 15, 2011 for the award of service connection for lumbar strain with degenerative disc disease is not warranted under 38 C.F.R. § 3.400. 

Accordingly, as there is no evidence of a claim to reopen the issue of entitlement to service connection for a low back disability prior to September 15, 2011 after the last final disallowance of the Veteran's claim by the RO in September 1996, and because the evidence reflects that the date entitlement to service connection for lumbar strain with degenerative disc disease arose was May 10, 2012, there is no legal basis on which to assign an effective date prior to September 15, 2011 for the grant of service connection for lumbar strain with degenerative disc disease.  38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date prior to September 15, 2011 for the award of service connection for lumbar strain with degenerative disc disease is not warranted.

II.  TBI

The Veteran alleges that she is entitled to an effective date earlier than January 13, 2014 for the grant of service connection for traumatic brain injury (TBI), claimed as dizziness and loss of balance.  She also alleges that there was clear and unmistakable error in the July 2009 rating decision which failed to adjudicate her claim for TBI, noting that the July 2009 rating decision only determined that an increased rating for tinnitus was not warranted.

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that October 23, 2008 is the correct date for the grant of service connection for TBI with dizziness and loss of balance.  

	a.  CUE in July 2009 Rating Decision

The Veteran contends that there is CUE in the July 2009 rating decision, which denied an increased rating greater than 10 percent for tinnitus.  She argues that she has been service-connected for residuals of a brain injury since November 1989 when she was awarded service connection for tinnitus secondary to a head injury during service.  She alleges that she submitted a claim in March 2009 for residuals of a TBI, and that the RO failed to consider her claim as one for TBI, instead adjudicating her claim merely as a request for an increased rating for tinnitus.  In the alternative, she contends that there is CUE in the July 2009 rating decision because it considered a June 2009 VA examination which incorrectly noted that she denied an in-service head injury.

After a thorough review of the evidence of record, the Board concludes that there is no CUE in the July 2009 rating decision.  Review of the record reflects that the Veteran filed a March 2009 claim for "examination for my service-connected TBI to re-evaluate the rating."  Although not completely clear, the Board finds this claim to raise the issue of entitlement to service connection for a TBI, and not merely a claim for an increased rating for tinnitus.

VA's "failure to adjudicate a reasonably raised claim can be the basis of a CUE motion as to a final decision...where the issue was relevant to a decision actually made."  Ingram. v. Nicholson, 21 Vet. App. 232, 254-55 (2007).  If VA merely failed to adjudicate a reasonably raised claim, however, the only issue to be considered would be entitlement to an earlier effective date based on the date of claim or the date entitlement arose, as opposed to whether CUE was committed because a reasonably raised claim "remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  See id. at 243.  CUE is a collateral attack on a prior, final decision and does not apply to pending claims.

Although the July 2009 rating decision denied an increased rating for tinnitus (which is a condition secondary to an in-service head injury), the July 2009 rating decision did not adjudicate the issue of entitlement to service connection for a TBI, later identified as dizziness and loss of balance.  The failure to adjudicate the claim for service connection for TBI, even if reasonably raised by the record, cannot be the basis of a CUE claim as to the final July 2009 rating decision.  Even so, the Veteran's assertions that the June 2009 VA examination was inadequate because the examiner incorrectly reported that the Veteran denied an in-service head injury do not constitute CUE.  As noted above, VA's failure to comply with its duty to assist in providing an adequate examination cannot constitute CUE.  38 C.F.R. § 20.1403(d); Cook, 318 F.3d 1334; Caffrey, 6 Vet. App. 377 (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE).  Moreover, the U.S. Court of Appeals for Veterans Claims has indicated that an inadequate examination does not constitute CUE.  See Henry, 2 Vet. App. at 90.  Based on the foregoing, the Board finds the Veteran's claim that the July 2009 rating decision was based on CUE is without merit.

Thus, the Board will now consider whether the Veteran is entitled to an earlier effective date based on the date of her claim.

	b.  Earlier Effective Date

The Veteran is also seeking entitlement to an effective date prior to January 13, 2014 for the grant of service connection for TBI, claimed as dizziness and loss of balance.  

As noted above, generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015).  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015).

Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  The intent of these provisions was to compensate claimants who might have been unaware or less diligent in filing a claim for benefits that they were otherwise entitled to by enactment of liberalizing legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).

The Veteran filed a claim seeking entitlement to service connection for tinnitus on November 20, 1989.  In a July 1990 rating decision, the RO granted service connection for tinnitus second to head trauma experienced during ACDUTRA in a motor vehicle accident.  The Veteran did not appeal the July 1990 rating decision, and it became final.  In a March 27, 1996 claim, the Veteran requested an increased rating for tinnitus, because she was experiencing chronic severe headaches.  In a September 1996 rating decision, the RO denied the claim for entitlement to an increased rating for tinnitus.  The Veteran did not appeal that rating decision, and it became final.  In a claim received on March 31, 2009, the Veteran requested an examination for "service-connected TBI to re-evaluate the rating," and requested an effective date of October 23, 2008.  In a July 2009 rating decision, the RO denied an increased rating for tinnitus.  On January 13, 2014, the Veteran filed a claim seeking service connection for "headaches, dizziness, blurred vision and vision complaint, tinnitus, and balance issues", which she attributed to her in-service head injury.  In May 2014, the Veteran was afforded a VA examination for TBI.  The VA examiner diagnosed TBI with residuals including dizziness, and loss of balance, and associated these symptoms with the in-service head injury.  The date of diagnosis for the TBI was reported as May 14, 2014.  The examiner found the Veteran's headaches to be associated with the neck injury which occurred as a result of the in-service motor vehicle accident, rather than the TBI.  In an August 2014 rating decision, the RO granted service connection for TBI with residual dizziness and loss of balance, and assigned a 40 percent evaluation, effective January 13, 2014.  The Veteran disagrees with the assigned effective date, and believes that the effective date should be March 31, 2009, the date that she filed a claim seeking service connection for residuals as a result of her TBI, or October 23, 2008, the date of change in the TBI regulation.  

Initially, the Board observes that the regulations pertaining to traumatic brain injuries (TBI) were revised on September 23, 2008, and the effective date for these revisions is October 23, 2008.  The Veteran was granted service connection for residuals of a TBI manifested by dizziness and loss of balance, and granted a 40 percent evaluation under Diagnostic Code 8045.  The new criteria apply only to claims received on or after the effective date.  Any evaluation assigned under the new regulations could not be effective prior to October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008).

After thorough consideration of the evidence of record, the Board concludes that an effective date of October 23, 2008 is warranted for the Veteran's TBI with dizziness and loss of balance.  Although the RO construed the January 13, 2014 correspondence from the Veteran as the first claim for entitlement to service connection for a TBI, the Board believes that the March 31, 2009 claim indicates the Veteran's intention to seek service connection for her TBI residuals.  Specifically, the March 2009 informal claim specifically identifies the Veteran's request for an examination to determine the proper evaluation for her "service-connected TBI."  Although the RO interpreted this as a claim for entitlement to an increased rating for tinnitus, the language used by the Veteran along with the fact that she submitted this claim in response to a letter from the RO informing her of the change in regulations pertaining to TBI, the Board believes that it was the Veteran's intention to request service connection for all residuals of her TBI.  Thus, the Board finds that the date of claim for entitlement to service connection for residuals of a TBI is March 31, 2009.  Although the RO issued a rating decision in July 2009 denying an increased rating for tinnitus, the RO did not address the claim for entitlement to service connection for a TBI; thus, it remained pending.

Because the Board construes the March 31, 2009 correspondence from the Veteran as her initial claim for service connection for residuals of a TBI, under the liberalizing law, the proper effective date for service connection is October 23, 2008, the date that the revised regulations governing TBI became effective.  As discussed above, the effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. 

Because service connection for TBI, claimed as dizziness and loss of balance, was granted based upon the liberalizing law which became effective on October 23, 2008, service connection for these residuals cannot be awarded prior to the date that the law became effective.  Accordingly, an effective date of October 23, 2008, but no earlier, for entitlement to service connection for TBI, claimed as dizziness and loss of balance, is granted.


ORDER

Revision on the basis of CUE in the September 1996 rating decision is denied.

Entitlement to an effective date earlier than September 15, 2011 for the award of service connection for lumbar strain with degenerative disc disease of the lumbar spine is not warranted.

Revision on the basis of CUE in the July 2009 rating decision is denied.

Entitlement to an effective date of October 23, 2008, but no earlier, is granted for the award of service connection for TBI, claimed as dizziness and loss of balance.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


